Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on 08/29/2022.

The application has been amended as follows: 
Claim 14 has been amended as follows:
14.  (Currently Amended)  A method for controlling an automatic analysis apparatus including a photomultiplier tube configured to detect light from a reaction vessel, a light source, and a controller programmed to determine an output signal of the photomultiplier tube, the method comprising steps of:
irradiating the photomultiplier tube with a first light from the light source;
determining [[an]] the output signal of the photomultiplier tube in a case where the photomultiplier tube is irradiated with the first light; [[and]]
determining a target irradiation amount of the photomultiplier tube with a second light from the light source to lower a sensitivity of the photomultiplier tube based on the output signal; and
continuously irradiating the photomultiplier tube with the second until the target radiation amount is reached and the sensitivity of the photomultiplier tube reaches a target value.
Claim 15 has been cancelled.
Claim 16 has been amended as follows:
16.  (Currently Amended) The method for controlling the automatic analysis apparatus according to Claim [[15]]14, wherein the target value is compared with the output signal of the photomultiplier tube after irradiating the photomultiplier tube with the second light, and
when the output signal is greater than the target value, irradiating the photomultiplier tube with the second light is continuously performed, and when the output signal is equal to or less than the target value, irradiating the photomultiplier tube with the second light is terminated.

Reasons for Allowance
Claims 1, 3-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while the closest prior art of Noda et al. (JP 6171775 B2) teaches a first pre-light irradiation and a second pre-light irradiation to stabilize sensitivity of a light sensor (paragraphs [0088]-[0090]), Noda fails to explicitly teach a controller programmed to determine a target irradiation amount of the photomultiplier tube with a second light from the light source to lower a sensitivity of the photomultiplier tube based on the output signal, and continuously irradiate the photomultiplier tube with the second light until the target radiation amount is reached and the sensitivity of the photomultiplier tube reaches a target value. Rather, Noda teaches away from the claimed limitation and teaches that the pre-light irradiation is performed to prevent a decrease in the sensitivity of the light sensor (paragraph [0090]).
A reference Natsubori et al. (US 5105092 A) teaches increasing/decreasing sensitivities of photomultipliers in response to a control signal (column 4, lines 22-41). However, Natsubori teaches increasing/decreasing sensitivities by decreasing an amplification rate of the photomultiplier, a filter, or attenuating light (column 5, lines 52-64). Natsubori fail to teach or suggest motivation wherein one of ordinary skill in the art would be motivated to modify Noda to provide a controller programmed to determine a target irradiation amount of the photomultiplier tube with a second light from the light source to lower a sensitivity of the photomultiplier tube based on the output signal, and continuously irradiate the photomultiplier tube with the second light until the target radiation amount is reached and the sensitivity of the photomultiplier tube reaches a target value.
A reference Iwakiri (JP 2002156713 A, see machine translation) teaches correcting sensitivity of a photomultiplier tube (abstract). Iwakiri teaches that when an amount of input photostimulated luminescence light is large, an applied voltage is decreased to lower sensitivity (page 3, last paragraph). Iwakiri fails to teach or suggest the limitations missing from Noda.
	The prior art fails to teach or suggest, alone or in combination, all of the limitations of the claimed invention, specifically the limitations of the controller. Thus, claim 1 is deemed allowed. Claims 3-13 are deemed allowed based on their dependency on claim 1. 
Claims 14 is deemed allowed for similar reasons as claim 1 above. Claim 16 is deemed allowed based on its dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797